Citation Nr: 1817986	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  13-16 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection, to include on a secondary basis, for bilateral hearing loss.

2. Entitlement to service connection, to include on a secondary basis, for tinnitus.

3. Entitlement to service connection, for right heel disability.

4. Entitlement to service connection for left heel disability.

5. Whether new and material evidence has been submitted to reopen a claim to service connection for bilateral foot discoloration.

6. Entitlement to service connection, to include on a secondary basis, for right foot discoloration.

7. Entitlement to a rating in excess of 10 percent for right ankle disability, to include degenerative joint disease.

8. Entitlement to a rating in excess of 20 percent for lumbar spine disability with radiculopathy.

9. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Ryan A. Spencer, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Houle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1991 to March 1993.
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2010, March 2011, and July 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board previously remanded this claim, to include the issues of service connection for depression and posttraumatic stress disorder (PTSD), in July 2015 and March 2016 for additional development.  During the pendency of the appeal, a May 2017 rating decision granted service connection for other specified depressive disorder (claimed as depression and PTSD).  Therefore, as the RO granted the benefits sought on appeal, these issues are no longer before the Board.  Shoen v. Brown, 6 Vet. Ap. 456 (1994).  Development pertaining to the remaining issues noted on the title page has been completed and these matters are returned to the Board for further consideration.

In November 2017, the Veteran testified at a travel Board hearing before the undersigned at the Winston-Salem RO.  A transcript of that hearing is of record. 

At his November 2017 travel Board hearing, the Veteran raised the issue of entitlement to TDIU due to his service-connected lumbar spine and right ankle disabilities.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered ?part and parcel" of the claim for benefits for the underlying disability, as an attempt to obtain an appropriate disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  While the evidence of record reveals the Veteran has been employed throughout the period on appeal, currently working various part-time jobs as a contractor, it is unclear whether his employment is marginal, and the Veteran contends that he has an increased difficulty in obtaining and maintaining employment due to his service-connected disabilities.  As the record raises a question of whether the Veteran is unemployable due to his service-connected disabilities, TDIU is properly before the Board.

Additionally, the Board notes that the Veteran indicated at his November 2017 travel Board hearing that his claim of entitlement to a right leg disability refers to lower extremity radiculopathy, rather than residuals of a broken right leg.  While the Veteran's intention was to file a claim for lower extremity radiculopathy, and the Veteran is currently service-connected for lumbar spine degenerative disc disease and joint disease with radiculopathy, diagnosed during a March 2011 VA examination, the Board has expanded the claim for a rating in excess of 20 percent for lumbar spine disability to include subissues pertaining to radiculopathy of the right and left lower extremities.

Further, the Veteran indicated at his November 2017 travel Board hearing that his claim for service connection for bilateral foot discoloration pertains only to his right foot.  Therefore, the Board has recharacterized the claim as entitlement to service connection for right foot discoloration, as reflected on the title page.

The Board notes that the Veteran was previously represented by David S. Russotto, Attorney.  In November, 2017, the Veteran submitted a VA Form 21-22a in favor of Ryan A. Spencer (thereby revoking the power of attorney of Attorney Russotto).  See 38 C.F.R. § 14.631(f)(1)(2017).  The Board recognizes the change in representation.

In this decision, the Board reopens the claim of entitlement to service connection for right foot discoloration, grants service connection for bilateral hearing loss and tinnitus.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran was exposed to acoustic trauma in active service.

2. Resolving reasonable doubt in favor of the Veteran, the Veteran's bilateral hearing loss is causally related to his in-service acoustic trauma.

3. Resolving reasonable doubt in favor of the Veteran, the Veteran's tinnitus is causally related to his in-service acoustic trauma.

4. An October 1993 rating decision denied service connection for bilateral foot discoloration; the Veteran was notified of the decision and of his appellate rights, but he did not appeal.

5. Evidence received since the October 1993 rating decision is new and material and sufficient to reopen the claim of entitlement to service connection for bilateral foot discoloration.
CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

2. The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

3. The October 1993 rating decision in which the RO denied service connection for bilateral foot discoloration is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

4. New and material evidence has been received since the October 1993 rating decision and the requirements to reopen the claim of entitlement to service connection for bilateral foot discoloration have been met.  38 U.S.C. § 5108  (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notice in January 2010, August 2010, and September 2012.  

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim, including with respect to VA examinations of the Veteran. Neither the Veteran nor his representation has identified any deficiency in VA's notice or assistance duties.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In July 2013 and March 2016, the Board remanded the claims for additional development.  Pursuant to the Board's remand, the AOJ scheduled the Veteran for a Board hearing.  Based on the foregoing action, the Board finds that there has been substantial compliance with the Board's remand.  Stegall v. West, 11 Vet . App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claims based on the evidence that is of record.

II.  Claim to Reopen

Rating actions from which an appeal is not perfected become final.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200. 

In order to reopen a claim which has been denied by a final decision, new and material evidence must be received.  38 U.S.C. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether that low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.

In an October 1993 rating decision, the RO denied service connection for bilateral foot discoloration based on a lack of evidence confirming a current diagnosis of a disability that began in or was caused by the Veteran's military service.  The pertinent evidence of record at the time of the October 1993 rating decision consisted of the Veteran's service treatment records (STRs), post-service VA treatment records from 1991 to 1993, and a July 1993 VA examination.

The Veteran was notified of the October 1993 rating decision, but he did not file a timely appeal, and no new and material evidence was received within a year of the rating decision.  Therefore, the October 1993 rating decision is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104(a), 3.156(b), 3.160(d), 20.302, 20.1103 (2017).

The pertinent evidence received since the June 2010 rating decision includes the Veteran's November 2017 travel Board hearing testimony.

During the Veteran's November 2017 travel Board hearing, the Veteran testified that the top and sides of his right foot are pink and purple in color due to his service-connected right ankle disability.  He indicated that the discolored area of his right foot is painful and feels similar to a bruise.  He asserted that his right foot swells and bruises in color as he increases his level of activity.
 
The Board finds that new and material evidence has been presented to reopen the claim.  The Veteran's August 2017 travel Board hearing testimony is new since it is neither cumulative nor redundant of the evidence that was of record in October 1993.  This evidence is also material because, accepting the evidence as credible for the purpose of reopening the claim, the evidence tends to show the Veteran has current symptomatology of discoloration in his right foot, which he contends is due to his service-connected right ankle disability.  This evidence relates to an unestablished fact necessary to substantiate the claim, specifically, that the Veteran currently has symptoms of the claimed disability, as well as a possible association to a service-connected disability. 

Thus, the Board finds that new and material evidence has been submitted and the petition to reopen the claim of entitlement to service connection for bilateral foot discoloration, now recharacterized by the Board as right foot discoloration, must be granted.


III.  Entitlement to Service Connection

A.  Legal Principles

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In addition, certain chronic diseases, such as sensorineural hearing loss and tinnitus, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures pure tone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).

To establish service connection, the Veteran is not obliged to show that his hearing loss was present during active military service.  However, if there is insufficient evidence to establish that a claimed chronic disability was present during service, the evidence must establish a nexus between his current disability and his in-service exposure to loud noise.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

B.  Factual Background and Analysis

Bilateral Hearing Loss

The Veteran contends that his bilateral hearing loss resulted from exposure to acoustic trauma while working as a Fireman and Electrical/Mechanical Equipment Repairer aboard the USS Enterprise during service.

Review of the Veteran's DD Form 214 confirms that he was assigned to the USS Enterprise, where he performed mechanical repairs.
 
The Veteran's STRs show the Veteran underwent an entrance examination in September 1990.  During the audiological portion of the evaluation, the pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
15
25
LEFT
15
10
10
5
15

Throughout his STRs, the Veteran reported chronic earaches, and specifically reported hearing loss in June 1992.

During an August 1992 audiogram, the pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
5
35
LEFT
15
10
10
0
10

The Veteran's March 1993 separation examination notes a report of hearing loss.  His separation audiogram notes the following the pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
5
35
LEFT
15
10
10
0
10

Post-service VA treatment records show a diagnosis of and treatment for bilateral hearing loss from 2008 to the present day.

On his January 2010 claim, the Veteran indicated he worked on the USS Enterprise as a hull technician during service, cutting metal with loud equipment in close quarters.  He also asserted that his bilateral hearing loss may be secondary to his service-connected lumbar spine disability, for which he is prescribed Vicodin, as he read that one of the side effects of taking Vicodin is that it may cause hearing loss.

The Veteran underwent a VA examination in April 2010.  During the audiological evaluation, the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
40
60
LEFT
5
15
15
30
50

Those results show an average pure tone threshold of 30 dB in the right ear and 28 dB in the left ear.  Speech recognition ability was 98 percent in the right ear and 98 percent in the left ear using the Maryland CNC Test.

The VA audiologist diagnosed the Veteran with bilateral sensorineural hearing loss.  The audiologist opined that it is less likely than not that the Veteran's current bilateral hearing loss is due to acoustic trauma during military service, as his separation audiogram did not reflect a significant change in hearing thresholds when compared with his enlistment audiogram.  

The Veteran underwent a private audiological examination in November 2015.  He reported that during service, he worked in a metal shop where he utilized a sand blaster.  Due to the amount of hazardous materials around him, he was often unable to re-insert his earplugs when they fell out.  Upon completion of the audiological evaluation, results showed an average pure tone threshold of 60 dB in the right ear and 60 dB in the left ear.  The private audiologist diagnosed the Veteran with bilateral sensorineural hearing loss.  The audiologist opined that, given the Veteran's job during service working in a metal shop that exposed him to excessive noise, it is at least as likely as not that the Veteran's current bilateral hearing loss is caused by or a result of his noise exposure while in service.  
During his November travel Board hearing, the Veteran testified that he entered service with no hearing deficiencies.  He stated that, working in a metal shop during service, he was exposed to loud noise on a daily basis.  He indicated that he worked in the sand blast booth, using a high pressure sand blaster to remove old paint from various metal components of the USS Enterprise.  As the paint being removed was lead-based, the Veteran wore a hazmat suit.  Because he could not easily leave the suit once it was on, he was not able to re-insert his foam earplugs if they came out during the day.  The Veteran testified that he experienced hearing loss in service up until the present day.

After consideration of the entire record and the relevant law, the Board finds that the Veteran's bilateral hearing loss is related to his active service.  As a result, service connection is established.

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  Competent evidence of a current hearing loss disability meeting the requirements of 38 C.F.R. § 3.385, and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Here, there is a present disability, as the Veteran was diagnosed with bilateral sensorineural hearing loss during his April 2010 VA examination, as well as his November 2015 private audiological examination.  During both examinations, the auditory thresholds for at least one of the frequencies 500, 1000, 2000 3000, or 4000 Hertz was 40 decibels or greater, meeting the criteria for a disability due to impaired hearing under 38 C.F.R. § 3.385 (2017).

Next, an in-service incurrence or aggravation of a disease or injury exists, as demonstrated by the Veteran's STRs as well as his lay statements.  The Veteran's STRs reflect his assignment on the USS Enterprise as a mechanical repairman.  Multiple STR entries note bilateral earaches, and the Veteran's separation examination notes a report of hearing loss.  Additionally, the Veteran testified that his duties as a mechanical repairman entailed utilizing loud equipment, such as sand blasters, on a day-to-day basis.  He testified that his exposure to loud noise was unavoidable, despite wearing hearing protection, as his foam earplugs often fell out while he was wearing the required hazmat suit, therefore, making it difficult to reinsert them.  The Board finds the statements by the Veteran are competent and credible evidence of his exposure to acoustic trauma in service.  The Veteran is competent to describe being exposed to loud noise.  See Falzone v. Brown, 8 Vet App. 398, 403 (1995).  His lay statements are found to be credible as they have been consistent and are confirmed by the circumstances of his service.  For these reasons, the in-service injury of acoustic trauma to the Veteran's right and left ears is established.

The Board finds that the November 2015 private audiologist's opinion is sufficient to establish a nexus between the Veteran's bilateral hearing loss disability and his in-service acoustic trauma.  The examiner competently opined that the Veteran's bilateral hearing loss was related to his active service, to include any in-service noise exposure, and provided a persuasive rationale for that finding.

While the April 2010 VA examiner opined that the Veteran's bilateral hearing loss is not a result of noise exposure during service, as the Veteran's separation audiogram did not show a decrease in hearing when compared to his enlistment audiogram, the Board finds this opinion to be inadequate.  Here, the examiner relied solely on the lack of in-service evidence of hearing loss when rendering an opinion.  Therefore, the Board assigns more probative weight to the private audiologist's November 2015 opinion.

For the foregoing reasons, the Board finds that based on all the evidence, and resolving all reasonable doubt in favor of the Veteran, entitlement to service connection for bilateral hearing loss is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Tinnitus

The Veteran asserts he incurred tinnitus as a result of exposure to loud noise while working Electrical/Mechanical Equipment Repairer aboard the USS Enterprise during service.

The Veteran's STRs note a June 1992 report of tinnitus. 

Post-service VA treatment records show the Veteran reported constant tinnitus.
 
The Veteran was afforded a VA examination in April 2010.  The VA audiologist diagnosed the Veteran with constant tinnitus and opined that that it is less likely as not that the Veteran's tinnitus is related to noise exposure during service, as his STRs are silent for a diagnosis of tinnitus and the Veteran reported noticing tinnitus symptoms in 2007, years after separation from service.  The examiner opined that the Veteran's tinnitus was as likely as not a symptom associated with hearing loss.
 
During his November 2017 travel Board hearing, the Veteran testified that he entered service with no hearing deficiencies.  As previously discussed, the Veteran stated that he worked as a mechanical repairman in a metal shop, which required him to wear a hazmat suit and use a sand blaster to strip lead-based paint from metal components, and that his foam earplugs often fell out while he was wearing his hazmat suit and he was unable to put them back into his ears.  He testified that he experienced symptoms of tinnitus in service, which has continued to the present day.
 
After consideration of the entire record and the relevant law, the Board finds that the Veteran's tinnitus is related to his active service.  As a result, service connection is established.

The Board acknowledges that the Veteran has asserted that he suffers from tinnitus. In this case, the Board observes that tinnitus is subjective and the type of condition to which lay testimony is competent to diagnose.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  The Board finds credible the Veteran's report of currently having tinnitus.  Further, the Veteran was diagnosed with bilateral tinnitus during his April 2010 VA examination.  In light of the foregoing, the Board finds that there is a present disability.

The Board finds the April 2010 VA examination opinion inadequate for rating purposes, as the examiner's rationale inaccurately stated the Veteran's STRs were silent for reports of tinnitus, when a June 1992 record notes the Veteran reported tinnitus upon examination.  While the Veteran indicated that he began noticing recurrent tinnitus in approximately 2007, he did not state that his tinnitus, in general, was not present prior to 2007.  On the contrary, the Veteran's lay statements of record prior to his April 2010 VA examination consistently indicate that the Veteran's tinnitus had its onset in service and continued up until the present.  For these reasons, the Board finds the examiner's nexus opinion less probative than the Veteran's reports regarding the onset and continuity of his tinnitus symptoms.

The Veteran has consistently reported that his tinnitus began during service, as a result of exposure to loud noise from operating metal shop equipment, and that his tinnitus has continued to the present day.  He is competent to establish he has, and in the past has had, tinnitus by his own accounts.  The Board finds no reason to question the Veteran's credibility regarding the onset and continuity of his tinnitus. As tinnitus is a listed chronic disease (as an organic disease of the nervous system) in 38 C.F.R. § 3.309(a), such evidence is sufficient to substantiate the claim of service connection.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

The Board finds that based on all the evidence, and resolving all reasonable doubt in favor of the Veteran, entitlement to service connection for tinnitus is warranted. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.

As new and material evidence has been received, the claim of entitlement to service connection for bilateral foot discoloration is reopened; the appeal is granted to this extent only.


REMAND

The Board finds that additional development is required before the remaining claims on appeal are decided.

Lumbar Spine Disability with radiculopathy

During his November 2017 travel Board hearing, the Veteran asserted that his lumbar spine disability had worsened since his last VA examination in March 2011.  Specifically, the Veteran contends that his pain and discomfort in his lumbar spine has increased and that he experiences stabbing and tingling sensations running down both of his legs three to four times a week for two to six hours.  Additionally, as the Veteran noted during his travel Board hearing that he currently takes medication for his lumbar spine disability, the record does not contain evidence sufficient to make a determination as to the severity of the Veteran's condition in an unmedicated state.

Therefore, to ensure that the record reflects the current severity of the Veteran's condition, a new examination is needed to properly evaluate his service-connected lumbar spine disability.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Right Ankle Disability

During his November 2017 travel Board hearing, the Veteran asserted that his right ankle disability had worsened since his 2015 surgery at the Durham VA hospital.  Specifically, the Veteran contends that his current symptoms include sharp pain, discomfort walking and standing, limited range of motion.  He indicated that his ankle tenses up and it feels as though the right ankle dislocates.  Additionally, as the Veteran noted during his travel Board hearing that he currently takes medication for his right ankle disability, the record does not contain evidence sufficient to make a determination as to the severity of the Veteran's condition in an unmedicated state.

Therefore, to ensure that the record reflects the current severity of the Veteran's condition, a new examination is needed to properly evaluate his service-connected lumbar spine disability.  

Right Foot Discoloration

The Veteran raised a new theory of entitlement during his November 2017 travel Board hearing, that his service-connected right ankle has caused or aggravated his right foot discoloration.  On remand, the Veteran should be afforded a VA examination to determine the etiology of his right foot discoloration.

Right and Left Heel Disabilities

During his November 2017 travel Board hearing, the Veteran indicated that prior to service, he feel off a balcony and onto a concrete sidewalk, cracking both of his heels.  He stated this delayed his entry program going into service, but that his enlistment examination noted no injuries to his heels.  He contends that he aggravated his prior bilateral heel disorder upon entering service when he went to boot camp and was required to run and perform physical training while wearing hard boots, marching six hours a day for one to two months.  Post-service VA treatment records show reported symptoms of heel pain and pressure, for which the Veteran wears innersoles to cushion his heels, as well as a diagnosis of plantar fasciitis.  On remand, the Veteran should be afforded a VA examination to determine whether or not any diagnosed right and/or left heel disability clearly and unmistakably pre-existed service and was not aggravated beyond its natural progression by service.
 
TDIU

The Board notes that the Veteran's claim for a TDIU is inextricably intertwined with the foregoing issues, and so disposition of the issue is deferred.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on a veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and current severity of his service-connected lumbar spine disability with radiculopathy, including determining the severity of the Veteran's disability in an unmedicated state.  The Veteran's electronic claims file must be accessible for review by the VA examiner in conjunction with the examination.  A complete history from the Veteran should be obtained and recorded.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  In particular, the examiner must test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing.  If possible, provide these tests for the opposite joint.  If the examiner is unable to conduct any aspect of the required testing or concludes that it is not necessary, e.g., non-weight-bearing, the examiner should clearly explain why that is the case.  The rationale for all opinions expressed should be provided. 

Following the review of the claims file and examination of the Veteran, the examiner is then requested to respond to the following:

a) Describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination, to include, if possible, without consideration of the ameliorative effects provided by medications.

b) Indicate whether the examination is taking place during a period of flare-up, and if it is not, the examiner should ask the Veteran to describe the flare-ups, including: frequency, duration, severity, and functional impairment.

c) Provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up.  If the examiner cannot estimate the degrees of additional range of motion during flare-ups without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge or by a deficiency in the record or the examiner.

d) Describe any objective neurologic conditions associated with the low back disorder, including radiculopathy.

The examiner should address how the Veteran's lumbar spine disability impacts his activities of daily living, including his ability to obtain and maintain employment.

2. Schedule the Veteran for a VA examination to determine the nature and current severity of his service-connected right ankle disability, including determining the severity of the Veteran's disability in an unmedicated state.  The Veteran's electronic claims file must be accessible for review by the VA examiner in conjunction with the examination.  A complete history from the Veteran should be obtained and recorded.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  In particular, the examiner must test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing.  If possible, provide these tests for the opposite joint.  If the examiner is unable to conduct any aspect of the required testing or concludes that it is not necessary, e.g., non-weight-bearing, the examiner should clearly explain why that is the case.  The rationale for all opinions expressed should be provided. 

Following the review of the claims file and examination of the Veteran, the examiner is then requested to respond to the following:

a) Describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination, to include, if possible, without consideration of the ameliorative effects provided by medications.

b) Indicate whether the examination is taking place during a period of flare-up, and if it is not, the examiner should ask the Veteran to describe the flare-ups, including: frequency, duration, severity, and functional impairment.

c) Provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up.  If the examiner cannot estimate the degrees of additional range of motion during flare-ups without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge or by a deficiency in the record or the examiner.

The examiner should address how the Veteran's right ankle disability impacts his activities of daily living, including his ability to obtain and maintain employment.

3. Schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed right foot discoloration.  A complete history from the Veteran should be obtained and recorded.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The rationale for all opinions should be provided. The Veteran's electronic claims file must be accessible for review by the VA examination in conjunction with the examination.

Following the review of the claims file and examination of the Veteran, the examiner is then requested to respond to the following:

a) Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed right foot discoloration is etiologically related to service.

b) Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed right foot discoloration is caused by the Veteran's service-connected right ankle disability.

c) Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed right foot discoloration is aggravated by the Veteran's service-connected right ankle disability.

4. Schedule the Veteran for a VA examination to determine the nature and etiology of any right and/or left heel disability.  A complete history from the Veteran should be obtained and recorded.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The rationale for all opinions should be provided. The Veteran's electronic claims file must be accessible for review by the VA examination in conjunction with the examination.

Following the review of the claims file and examination of the Veteran, the examiner is then requested to respond to the following:

a) For any diagnosed right and/or left heel disability, is there clear and unmistakable evidence that such disability pre-existed service.  (Clear and unmistakable evidence is defined as obvious, manifest, and undebatable evidence).

b) If pre-existing, the examiner should opine whether there is clear and unmistakable evidence that the disability was not aggravated by military service and that the increase in severity was due to the natural progress of the disability.  (Aggravation is defined as a worsening of the underlying condition as compared to an increase in symptoms.  Intermittent or temporary flare-ups during service of a preexisting injury or disease do not constitute aggravation; rather, the underlying condition must have worsened.)

c) If there is no clear and unmistakable evidence that the disability pre-existed service, the examiner should presume that there was no disability present at the time of service entrance.  The examiner should then opine as to whether it is at least as likely as not that the disability had its onset in service or is otherwise directly related to service.

5. Thereafter, readjudicate the issues on appeal, to include the issue entitlement to a TDIU.  If the benefits sought on appeal remain denied, the Veteran should be furnished with a supplement statement of the case, given the opportunity to respond, and the case should be thereafter returned to the Board for further appellate review, if warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


